125.	  Mr. President, may I, first of all, address to you the heartiest congratulations and best wishes of the Government of Tunisia on the occasion of your election as President of the thirtieth session of the General Assembly. Our congratulations are not a mere formality or a matter of habit. We are, in fact, convinced that you are one of the most qualified statesmen to occupy this important office. After what has been said by those who have spoken before me, it would be inappropriate for me to embarrass you by listing your many qualities, your ability, your clear-mindedness and your experience. I shall merely mention, as representative of a State that has the best of relations with Luxembourg, that you are devoted to the highest humanitarian values, to the spirit of justice, equality and sincere cooperation, particularly between the major Powers and the developing countries, in order to bridge the gap between them. Your familiarity with these problems is, in view of the circumstances of the present session, the best guarantee of success for the mission the international community has entrusted to you. Tunisia pledges to you its fill and complete cooperation.
126.	I should also like to extend our congratulations to your predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of our sister Republic of Algeria, on his eminent services to the international community and in defense of the causes discussed by the General Assembly during the past year.
127.	It is a particularly pleasant duty for me to pay a tribute to the constant efforts of the SecretaryGeneral to increase the chances of peace in the world and to give the Organization its proper role and place. I should like particularly to mention his tireless efforts to settle certain problems in the Middle East, the Western Sahara and Cyprus.
128.	We are convinced that the thirtieth session will be just as important as the previous session in the life of the United Nations.
129.	The international situation during the past year has not been clarified in a way which would prompt us to believe that mankind has finally moved towards detente and peace. Indeed, confusion continues to surround most of the problems that we have been considering for a number of years. We are still confronted either by certain problems for which a just settlement has not been found or by others left in a state of stagnation, awaiting settlement; still others have deteriorated and become particularly acute.
130.	One perceives, however, a glimmer of hope here and this inclines us to be more sanguine about the future.
131.	The constant shuttling back and forth between hope and fear, the considerable differences in the political, economic and social conditions of the lives of people on the different continents have the effect of disrupting whatever balance has been achieved in the world and which disfigures its map, in a sense, and is a threat to world peace.
132.	It is not my intention to dwell on all those matters which appear on the agenda of this session. My delegation will have occasion to state the views of Tunisia on those subjects in the various Committees. But I should like to state our views on a number of issues at the present time.
133.	The past year has been marked by important political events and has led to the entry into our Organization of some new States which have just acquired independence, namely, Cape Verde, Sao Tome and Principe, and Mozambique. The independence of those countries and their entry into the United Nations is a victory for freedom and dignity and a defeat for colonialism and hegemony.
134.	While addressing our congratulations to the delegations of those three fraternal countries, may I express the conviction that these nations will strengthen our Organization and will make a firm contribution to those who are still struggling for their liberation?
135.	Our congratulations and best wishes for prosperity go also to Papua New Guinea and to the Comoros, which recently declared their independence. It is our hope that we shall soon see them occupying their rightful place in our Organization.
136.	Speaking about newly independent States, our thoughts go to a country whose independence will be declared next month. It has known the ordeal of a divided land and has had intractable problems, of a kind which no other country has ever had so near to independence.
137.	From this rostrum, may I express to our brothers in Angola our sympathy and our compassion. We urge their leaders to stop their fratricidal struggle and to close their ranks as they take over the destiny of their country. We urge them to spare the blood of their brothers, and to protect their country from division so that it will not again fall to foreign domination. May they heed this appeal and may their country soon become an active Member of our Organization.
138.	When will the day come when colonialism, having completely disappeared, will no longer be discussed? The liberation of peoples is an irresistible current; it is in a sense a law of nature and of human evolution.
139.	The sufferings of the peoples of Zimbabwe and Namibia in southern Africa because of the reactionary policies of apartheid arouse our indignation and require that we multiply our efforts to put an end to those retrograde and sterile ideas.
140.	The Tunisian Government feels that the persistence of those regimes in their policy constitutes a flagrant challenge to the principles of the Charter of the United Nations and shows scorn for the universal conscience
141.	It is necessary for all peace and freedom-loving peoples to do what they can to put an end to anything which might increase the political, military or economic potential of those regimes and to exert pressure to bring them to negotiate with the liberation movements, the only legitimate representatives of the peoples of Zimbabwe and Namibia.
142.	During the last session we considered the question of the Western Sahara, which is part of the problem of decolonization. Today we are moving towards an equitable solution. A United Nations Visiting Mission has been to the area; the International Court of Justice has handed down the advisory opinion which was requested of its furthermore, Spain has made known its determination to withdraw from the area. Morocco and Mauritania have had the good sense to move towards consultation and cooperation with a view to a peaceful settlement, to the satisfaction of both parties. It is our hope that that process will proceed apace and that no obstacle will be allowed to stand in the way until it is possible for the parties concerned, under the auspices of the United Nations, to reach a peaceful and final settlement, guaranteeing peace, stability and goodneighborly relations.
143.	Turning now to the question of Cyprus, we appeal to the parties to follow the same course towards a settlement of the problem. In the opinion of my delegation, dialog and accommodation are the most effective ways of bringing their views closer together, regardless of differences. Therefore the Tunisian Government encourages the negotiations under way between the Turkish and Greek communities under the auspices of the SecretaryGeneral. To be sure, while the fate of the island depends essentially on the Cypriots themselves, and while no one has the right to try to shape their destiny without their consent, we believe none the less that a federal system within the framework of a single State might be the most effective way of guaranteeing the interests of the two communities and safeguarding the essential conditions of coexistence and cooperation between the two parties.
144.	However that may be, the Tunisian Government supports any solution leading to the coexistence and cooperation of both communities and will not fail to give its support to any settlement acceptable to both sides in the conflict, to whom we wish conciliation and concord within the framework of a common Cypriot nation.
145.	May I now take up the most serious problem in the world today: the question of the Middle East. Is there any need still to say that that is the most serious problem for our current session? Statement after statement by Member States has acknowledged that the Middle East is the sour of international disputes and the starting point of complications, the consequences of which go beyond the area and threaten peace in the world. For many years now that question has regularly appeared on the agenda of our Assembly, which has considered it and tried to resolve it or at least to make it less acute.
146.	The most important result which the United Nations has reached in this connexion is perhaps the decisions at the last session to recognize the PLO as the sole legitimate representative of the Palestinian people [resolution 3236 (XXIX)] and to grant it observer status [resolution 3237 (XXIX)]. At the same time the General Assembly affirmed that the solution resides not only in the separation of the armed forces in conflict, or in the partial or complete withdrawal from the occupied territories, but in a settlement of the fundamental problem, which is the Palestinian problem. Recognition of that fact and the inclusion of that cause in the agenda of the General Assembly is essential.
147.	As President Bourguiba has constantly proclaimed since 1948, any solution which does not lead to a full settlement of that problem, and fails to recognize the right of the Palestinian people to self determination, would be incomplete and doomed to failure.
148.	By recognizing the existence of the Palestinian problem, by considering it a problem of struggle for national liberation, and by including it on the agenda as a separate item, the Organization took its most important step since its creation, with a view to correcting the errors of the past committed at the expense of the Palestinian people and to embarking on a wise course of action by examining the Palestinian question in an appropriate manner.
149.	But if we consider what has been done since last year we realize that nothing concrete has been accomplished chiefly because of Israel's stubbornness in refusing to take the facts into account and in defying world public opinion and the resolutions of the United Nations. Israel continues to practice the law of the jungle and occupies the territories of others. It continues to ignore the Palestinian people and denies it its right to live as an independent and sovereign people; it has even gone so far as to disregard the international document to which it owes its existence.
150.	By taking that attitude Israel refuses to follow the dictates of reason and obstructs the search for an appropriate solution. Moreover, that country, while it claims to be devoted to peace, is in fact preparing for another war and is equipping itself with sophisticated weapons, some of which have never been used.
151.	So it is that the problem remains intact. It has even become more serious, and the complications which have emerged in the area are the result of the fact that interest has focused, regrettably, on the consequences and on what can be done about them, and not on the causes.
152.	I do not wish to yield to pessimism, which would hardly be helpful, but I must admit that the situation in the Middle East hardly encourages optimism or calm. It is the duty of all, therefore, to combine our efforts to convince Israel to give up its dangerous racist views and to make it understand that security is not compatible with arrogance and stubbornness and that a people's right to live in an area cannot be ensured by waging war on the other peoples of the area and by kindling their feelings of hostility.
153.	The Palestinian people are determined to assert their right to exist. There will be no peace for Israel, there will be no peace in the area, until that people has obtained its right to its homeland, as an entirely sovereign people.
154.	What I have just said is not said in a spirit of intransigence and does not mean that we are opposed to a step-by-step policy of wisdom. Everyone knows that Tunisia has always favored peaceful solutions and has always believed in the effectiveness of step-by-step policies, rejecting the blind stubbornness of an all or nothing policy. However, step-by-step policies require, to our way of thinking, certain conditions, without which they cannot achieve their objectives.
155.	The first of these conditions is to define the objectives, for without such a definition we are likely to get lost in unfamiliar ways and dead-end streets and not attain our goal. In other words, we are convinced that any attempt to bring about a settlement of the question of the Middle East, be it in a bilateral or multilateral! framework, must be made within the context of an overall settlement; that is to say, it must be aimed not only at the evacuation of Arab territories occupied since 1967, but also at recognition of the right of the Palestinian people to its homeland.
156.	On the basis of those considerations we believe that the disengagement agreement concluded in September 1975 may be an effective step towards peace and could create a climate favorable to negotiations, thereby promoting peaceful coexistence between the Arab States and an Israeli State freed of its obsession with hegemony and expansionism that has finally accepted the existence of a people, the Palestinian people, and their right to live in the land of their ancestors. That will happen if, as some of the parties concerned say, it emerges that the September agreement is in fact to be followed up by negotiations on the evacuation of the Golan Heights and on the evacuation of the West Bank of the river Jordan.
157.	However, if negotiations do not begin very soon with Syria and with the PLO, and if those negotiations once under way do not lead within a reasonable period of time to positive results that cannot be regarded as a freezing of the situation as a result of Israel's intransigence under cover of continuing negotiations, the September agreement may produce quite the opposite of what was expected. Instead of being a dynamic force for peace in the area, it might well constitute an obstacle to that peace. In the same way, instead of creating a climate favorable to negotiations and peaceful coexistence,: it might cause further disappointment in some quarters and profound despair in others, prompting everyone to believe that war is still the only way of bringing about a just and lasting settlement.
158.	The September agreement is based on two types of commitment: one between Egypt and Israel in accordance with which the latter pledges itself to give up certain sectors of Egyptian territory, in a move that it appears has procured it considerable advantages; the other between certain Arab States and the United States in accordance with which the United States commits itself to negotiations with the parties concerned with a view to a parallel evacuation of the Golan Heights and the West Bank.
159.	If the United States did begin negotiations with a view to the evacuation of the Golan Heights and the West Bank and if those negotiations did lead to positive results, then we should be entitled to say that the September agreement was an historic event with considerable consequences.
160.	But, as we all know, it is not the provisions of the agreement that matter, but the real intentions of the signatories; and those intentions will be bound to be revealed when the agreement is carried out. However, early indications do not justify optimism. Israel has in fact exploited this period of peace to prepare for war. It has demanded weapons from the United States that will give it a certain military superiority, so that it can impose its will on everyone; and that leads us to believe that its intention is to create a de facto situation that will satisfy its greed and that some have already called a Pax Israelina.
161.	That situation will never be accepted by the Arabs, even if it means war for centuries to come.
162.	Peace in the Middle East will never be the kind of peace that Israel is trying to impose by force of military superiority; it will be a peace arising from agreement among all the parties concerned.
163.	That is why, while we appreciate the importance of the agreement of September 1975, which might be a decisive stage in the development of the Middle East question, we will pass final judgment on it only when the second stage is under way, that is, when the three contracting parties can put their respective commitments, which, by the way, are not so much as mentioned in the text of the agreement.
164.	It seems that negotiations concerning the Golan Heights will begin in October. If that is so, how long will they take? And what will the results be? Until we get replies to those two questions it will be difficult for us to pass final judgment on the agreement. However that may be, Tunisia, as already stated, considers that the crux of the problem, namely, the Palestinian question, is still before us. Tunisia will always stand by the Palestinian people and the PLO, regardless of circumstances, until that people have regained their legitimate rights.
165.	The continent of Europe was this year the scene of one of the most important events since the Second World War: the Conference on Security and Cooperation in Europe. The Tunisian Government has already said how impressed it was with the results of that Conference. Tunisia is a small developing country and can only welcome the efforts made to bring about the success of that Conference. We welcome also the new spirit which it seems will now imbue future relations among the States of Europe.
166.	We hope that the decisions adopted by the Conference will be implemented fully and sincerely and that they will strengthen confidence and cooperation in Europe, because we are convinced that whenever it emerges anywhere in the world peace, just as much as war, trends to spread to other areas.
167.	However, we believe that peace in Europe will be limited and threatened, so long as other areas of the world have problems of war and aggression, and poverty, particularly when those areas comprise the countries bordering on Europe, as is the case with the Mediterranean countries. The Conference, as a matter of fact, did not live up to the expectations of the peoples of the area south of the Mediterranean. We believe that the criteria adopted for Europe should be considered for other areas of the world as well, inasmuch as security cannot be maintained in the western part of the Mediterranean while war is being waged in the eastern part. Similarly, cooperation cannot have full meaning if it is confined solely to Europe and not extended to all countries having close relations with Europe.
168.	Although Tunisia did not take part in the Conference as we would have wished, it will not fail to make every effort, with fraternal and friendly countries, so that the spirit which prevailed at the Conference may extend to the entire Mediterranean region, whose inhabitants wish it to become an oasis of peace and a centre for cooperation in the interests of all. The EuropeanArab dialog will perhaps provide an opportunity for finding ways and means of establishing in the Mediterranean lasting peace based on cooperation.
169.	I should like to take this opportunity to say that my Government very much welcomes the good results achieved at the seventh special session of the General Assembly, which studied the problems of development and international economic cooperation. That session began a movement towards the establishment of a new international economic order, which would be based, not on the criteria of relative power, but on the common interests and aspirations of one and all for peace, prosperity and economic balance. Although the results are not entirely in keeping with the desires of the developing countries, the session none the less did produce a consensus on the measures to be adopted with regard to matters on which the existence and development of a considerable part of
Mi
mankind depend. I might, for example, mention the establishment of a system capable of improving the terms of trade and promoting more balanced and expanded international trade; the transfer of real resources in order to make solidarity among nations effective, by means of more direct participation on the part of the well-to-do countries and less unfavorable terms for the financing of the development Programs of the third-world countries; the acceleration of the industrialization of developing countries, which is a necessary condition for their development, by means of the relocation of certain industries in accordance with the Plan of Action adopted at the Conference of Ministers for Foreign Affairs of NonAligned Countries held at Lima Isee A/10217 and Corr.I, ]; and the satisfaction of the food needs of three quarters of the world's  population by increasing agricultural production and food aid from the welltodo countries, along with certain changes in the way in which that aid is offered.
170.	The Tunisian Government welcomes the spirit which prevailed throughout the session. It was characterized by understanding and cooperation, which will have a most definite effect on future international economic conferences. We hope that all States will ensure that the decisions adopted in the course of the session are implemented in the same constructive spirit and that efforts are continued to bring the views of the developing and the industrialized countries closer together. That would guarantee the kind of cooperation needed to establish a new economic order based on justice and interdependence.
171.	Over the past 30 years, mankind has experienced a considerable upheaval and an unprecedented development. The technological revolution has extended to most countries. Men are increasingly thirsting for knowledge and progress. They are demanding ever more insistently social justice and the safeguarding of human dignity. The political and economic facts of life have changed considerably, both nationally and internationally. The United Nations has played a central role in this evolution, but it has not always kept pace with it, hampered as it has been by texts and machinery created before those major changes took place. That has made us keenly aware of the need for changes in its structure and the need to adapt it to the new situation. We are aware of the need to introduce certain reforms in order to make that structure as effective as it should be.
172.	Last year from this rostrum I had occasion to say that we did not wish to diminish the responsibility of the major Powers, nor did we wish to divert the Organization from the objectives that are its raison d'etre, but we must observe that the international responsibilities of other nations are increasing in scope and number. If we do not wish the Organization to be overtaken by events it is our duty to associate all the other nations more closely than before with the process of decision-making in this Organization and to place them in a position from where they can supervise the implementation of those decisions on an equal footing with the rest. That will make it possible for our Organization to become universal and able effectively to solve international problems.
173.	If we survey the past 30 years we must note that the Organization has not always put an end to aggression, nor has it always adopted sanctions against the aggressor. Israel and South Africa, for example, have flagrantly and consistently defied the Organization. without having had to fear the slightest sanction. On the contrary, those two countries have increasingly defied the dictates of the conscience of the international community by practicing new forms of collaboration and new forms of mutual support in order to pursue designs condemned by mankind as a whole. The Organization does not yet have the means which would make it possible for it to implement the decisions of its various bodies, which accounts for the disappointment and the failures of a number of international institutions. That is why we must begin to study the various ways and means of strengthening our Organization so that its decisions will not remain a dead letter.
174.	Will our Organization find the ways and means to give it strength and courage to make it possible to develop in harmony with the requirements of the day? Will Member States reach that unanimity which will generate a common and sincere will to move towards peace and development? That is our sincere desire, in the interests of our Organization and of all mankind.
